Citation Nr: 1729563	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-25 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin disorder, claimed as a right arm scar.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for a respiratory disorder, to include dyspnea, asthma and restrictive airway disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to August 2009 with additional service in the National Guard.  The Veteran received many awards during his active service, including a Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The claims file was subsequently transferred to the RO in Los Angeles, California.

The Veteran's original claims included claims for service connection for dyspnea and a right arm scar.  Since the time of filing, the evidence shows diagnoses of asthma and restrictive airway disease (RAD), as well as treatment for various lesions requiring removal from the right upper extremity.  The Board has, therefore, recharacterized the nature of the claims.  The dyspnea claim is now characterized as a claim for service connection for a respiratory disorder, to include dyspnea, asthma and RAD; and the scar claim is now characterized as one for service connection for a skin disorder generally, to include a right arm scar.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran provided testimony at a hearing before the undersigned in March 2017.  A transcript of the hearing is a part of the record before the Board.

The issues of entitlement to service connection for a skin disorder, right and left knee disorders, and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability cannot be reasonably disassociated from his active service.

2.  At the time of the Veteran's March 2017 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal related to service connection for bilateral hearing loss is requested.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability are met.  38 U.S.C.A. §§ 1110, 5017 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for bilateral hearing loss by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Lumbar Spine

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).

Initially, the record confirms the presence of a current lumbar spine disability.  In particular, in February 2017, his private physician, Dr. M.Y., confirmed treatment for disc compression of the lumbar spine with severe bilateral neural foraminal stenosis, right greater than left.  Thus, the Veteran has a current lumbar spine disability.  The question is whether the current disability was incurred in service.

The Veteran's service personnel records, to include his DD Form 214, confirm he was in Special Forces and held a parachutist badge.  At his Board hearing, he confirmed his service in the Special Forces as being during his last six years of active service and during that time he participated in jumps approximately every month, likely amounting to over 100 jumps during his time in active service.  See hearing transcript at pages 9 and 10.

The only VA examination during the pendency of this claim was in 2009 and, at the time, the Veteran's spine was deemed normal.  Thus, no nexus opinion was provided.  The VA has not afforded the Veteran an examination in the more than eight years since.

In April 2017, one of the Veteran's treating clinicians submitted a statement in support of his claim.  This private clinician opined that the Veteran's lumbar spine disability is more likely than not directly related to his military service.  The basis for this opinion was the lack of any full contact sports or any other activities outside of the military which would have accounted for the Veteran's lumbar spine findings. 

There is no evidence of record against the Veteran's claim and the Board finds no reason to question the credibility or competence of either the Veteran or of the April 2010 clinician.  At the very least, the evidence is in equipoise.  Accordingly, the Veteran is entitled to service connection for his lumbar spine disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Bilateral Hearing Loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran perfected an appeal in the matter of service connection for bilateral hearing loss.  At his March 2017 Board hearing, the Veteran withdrew this claim on the record.  See hearing transcript at page 2.  Because the Veteran explicitly withdrew the service connection claim related to bilateral hearing loss, there remain no allegations of errors of fact or law for appellate consideration with regard to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

Service connection for a lumbar spine disability is granted.

The appeal of whether service connection is warranted for bilateral hearing loss is dismissed.


REMAND

The Veteran's claims for service connection for a skin disorder, for bilateral knee disorder and for a respiratory disorder require additional evidentiary development prior to the Board's adjudication.

The Veteran was afforded an examination in May 2009 at which time he was noted to have normal knees; a normal respiratory system, and the presence of an asymptomatic one-inch scar on his right forearm.  The scar was noted to be a residual of the removal of a lipoma two weeks prior.  No opinion related to etiology was rendered.

Since that time, the record shows the presence of bilateral bursitis and tendonitis in the knees.  See February 2017 statement from Dr. M.Y.  There is no opinion in the record, however, as to whether the Veteran's current knee disability is causally connected to his active service.  As the Veteran's in-service work as a parachutist is confirmed and he now has a current disability of the knees, the Board finds remand warranted in order to afford the Veteran a VA examination and to obtain a nexus opinion.  38 C.F.R. § 3.159(c)(4) (2016); also see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Similarly, the record contains evidence of shortness of breath with a diagnosis of dyspnea during service.  See April 2009 clinical notes.  At the time of the May 2009 pre-discharge examination, his chest was clear and he had no shortness of breath.  No respiratory disorder was diagnosed.  However, since then, medical evidence has been added to the claims file showing treatment and a diagnosis.  In May 2017, the Veteran's representative submitted copies of 2010 VA treatment records printed from the West Los Angeles VA Medical Center, which show complaints of wheezing and shortness of breath with pulmonary function testing and an impression of mild intermittent asthma noted as possibly from environmental factors.  A February 2017 statement from Dr. M.Y. notes treatment of the Veteran since 2013 for dyspnea.  At the March 2017 hearing, the Veteran contended this current respiratory disorder may be due to his exposure to the air around burn pits and the sand experienced during his tour in Iraq.  Yet, the Veteran has not been afforded a new VA examination to assess the nature and etiology of any current respiratory disorder.  Remand is warranted for such an examination and opinion.  38 C.F.R. § 3.159(c)(4) (2016); also see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's skin disorder claim, he had a lipoma removed from his right forearm during service, shortly prior to the May 2009 VA examination.  At the time of the examination a one-inch scar was present.  In May 2017, the Veteran's representative submitted a copy of a November 2016 operative report from Dr. M.Y. showing removal of suspicious lesions on two fingers, the right bicep, right elbow and a right axillary lesion.  The Board finds a remand is warranted in order to afford the Veteran a comprehensive skin examination to assess the nature of any skin disorder present and to determine whether any current disorder is related to the initial removal of a right arm lipoma in service.  38 C.F.R. § 3.159(c)(4) (2016); also see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, at the March 2017 hearing, the Veteran confirmed that he has received both VA and private treatment since his discharge from active service, and that he still participated in parachute jumps in the National Guard.  On remand, the RO should develop the record to obtain all relevant post-service records, to include VA, private and National Guard.  38 C.F.R. § 3.159(c)(1) and (2) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any and all service treatment records related to the Veteran's post-active duty National Guard service.  

2.  Obtain and associate with the claims file all post-service VA treatment records related to the Veteran's respiratory disorder, bilateral knees and skin disorder.  If any such records cannot be obtained, document this in the claims file and notify the Veteran accordingly.

3.  Ask the Veteran to complete a VA Form 21-4142 to authorize VA to obtain the records related to his private treatment for the disabilities claimed, to include records from Dr. M.Y. If the Veteran provides this authorization, assist him by attempting to obtain these relevant private treatment records.  Associate all records obtained with the claims file.  If any such records cannot be obtained, document this in the claims file and notify the Veteran accordingly.

4.  Once the record is developed to the extent possible, afford the Veteran a VA examination to assess whether any skin disorder present during the Veteran's active service, to include the lipoma removed on the right arm shortly prior to the Veteran's discharge.  The examiner should indicate that the claims file, including the Board Remand, was reviewed.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any skin disorder present had its onset during the Veteran's active service, or is otherwise the result of any in-service disease or injury.  To the extent that any National Guard records obtained lead to the need for additional etiology questions to be asked, the RO should obtain such opinions.

The examiner must provide reasons for any opinion and address all relevant medical and lay evidence, to include the Veteran's hearing testimony and the November 2016 private treatment related to removal of lesions on the Veteran's skin.

5.  Once the record is developed to the extent possible, afford the Veteran a VA examination to assess whether any right and/or left knee disability present during the pendency of this claim is related to the Veteran's active service, to include his in-service parachute jumps and the physical impact of such repetitive jumping.  The examiner should indicate that the claims file, including the Board Remand, was reviewed.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any right and/or left knee disability present had its onset during the Veteran's active service, or is otherwise the result of his service.  To the extent that any National Guard records obtained lead to the need for additional etiology questions to be asked, the RO should obtain such opinions.

The examiner must provide reasons for any opinion and address all relevant medical and lay evidence, to include the Veteran's hearing testimony.

6.  Once the record is developed to the extent possible, afford the Veteran a VA examination to assess whether any respiratory disorder present during the pendency of this claim is related to the Veteran's active service, including the in-service symptoms noted as wheezing and shortness of breath.  The examiner should indicate that the claims file, including the Board Remand, was reviewed.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any respiratory disorder present had its onset during the Veteran's active service, or is otherwise the result of any in-service disease or injury, to include the inhalation of air while stationed around burn pits and the inhalation of sand during such service.  To the extent that any National Guard records obtained lead to the need for additional etiology questions to be asked, the RO should obtain such opinions.

The examiner must provide reasons for any opinion and address all relevant medical and lay evidence, to include the Veteran's hearing testimony.

7.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


